                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

TWMAINE XAVIER FLOYD,                     )
#302 423,                                 )
      Plaintiff,                          )
                                          )
       v.                                 ) CIVIL ACTION NO. 3:19-CV-588-ALB
                                          )
JOHNNIE WILSON, et al.,                   )
                                          )
       Defendants.                        )

                                          ORDER

       On October 28, 2019, the Magistrate Judge filed a Recommendation (Doc. 9) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED without prejudice for Plaintiff’s failure

to comply with the orders of the court.

       A Final Judgment will be entered separately.

       DONE and ORDERED this 6th day of December 2019.


                                               /s/ Andrew L. Brasher
                                          ANDREW L. BRASHER
                                          UNITED STATES DISTRICT JUDGE
